999 So.2d 1092 (2009)
UNISOURCE ADMINISTRATORS, INC. and Carpenter Contractors of America, Appellants,
v.
Richard GREGORY, Appellee.
No. 1D08-2646.
District Court of Appeal of Florida, First District.
January 8, 2009.
Gwen G. Jacobs and Karen E. Ferguson of Sponsler, Bennett, Jacobs & Adams, Tampa, for Appellants.
Bradley G. Smith of Smith, Feddeler, Smith & Miles, P.A., Lakeland, and Susan W. Fox of Fox & Loquasto, P.A., Tampa, for Appellee.
PER CURIAM.
AFFIRMED.
WEBSTER and LEWIS, JJ., concur; BROWNING, J., concurring with opinion.
BROWNING, J., concurring.
I concur with the majority opinion, and write only to dispel any thought that the JCC did not err in excluding Doctors Trujillo's and Chambers' depositions at trial. *1093 Such depositions are clearly relevant and admissible. It is not a JCC's prerogative to exclude relevant testimony; such testimony should be received as evidence and then weighed. Here, the JCC impermissibly excluded perfectly relevant, material, and competent evidence. This case is affirmable, only on the basis of harmless error, not that error did not occur.